DETAILED ACTION   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 7/2/20 are acceptable.
Allowable Subject Matter
3. 	Claims 1 – 16 are allowed.
 	The following is an examiner’s statement of reasons for allowance:  	Regarding claims 1 – 16, Shentu et al. (WO2022053073, hereinafter Shentu) in view of Chen et al. (CN205002729, hereinafter Chen) represent the best art of record. 	However, Shentu in view of Chen fails to encompass all of the limitations of independent claim 1. 	Regarding claim 1, Shentu discloses an underground displacement three-dimensional measurement system and method based on a double mutual inductance equivalent voltage comprising sensing units each comprising a PVC sleeve, a hollow cylindrical coil, a magnetic core cylindrical coil, and a PCB, two adjacent sensing units forming a measuring unit, and relative horizontal displacement and relative vertical displacement measured by means of cooperation between the hollow cylindrical coil and the magnetic core cylindrical coil of a relative reference unit and the hollow cylindrical coil of the relative displacement unit, wherein the system can obtain rock deformation condition and the specific coordinate value from the ground to the underground deep part, thus finishing the three-dimensional distributed measurement and remote monitoring of the rock soil deformation from the ground to the underground deep part in the measuring area. 	Shentu fails to teach that each of the measuring units comprises a measuring bracket, a shell, a split measuring rod, a magnetic iron core, a non-magnetic coil framework and a coil wound around the non-magnetic coil framework, wherein the magnetic iron core is suspended in a center hole of the non-magnetic coil framework, one end of the magnetic iron core is connected to the measuring rod; the shell is wrapped outside the non-magnetic coil framework and the coil. 	Chen teaches a ground deformation measurement device based on the Hall effect and inclinometer comprising a multiple integrated sensor unit, and a model comprising a single chip, an inclinometer MEMS chip, a Hall magnetic chip, a magnetic field generating coil, a magnetic field control circuit, a 485 bus driving circuit, and an A/D conversion circuit integrated as an integrated sensor measuring unit, and a plurality of measuring integrated unit forming a subsurface deformation or displacement measuring string.  	However, Shentu, Chen, or combinations thereof fails to teach that each of the measuring units comprises a measuring bracket, a shell, a split measuring rod, a magnetic iron core, a non-magnetic coil framework and a coil wound around the non-magnetic coil framework, wherein the magnetic iron core is suspended in a center hole of the non-magnetic coil framework, one end of the magnetic iron core is connected to the measuring rod; the shell is wrapped outside the non-magnetic coil framework and the coil. 	Hence, the best prior art of record fails to teach that each of the measuring units comprises a measuring bracket, a shell, a split measuring rod, a magnetic iron core, a non-magnetic coil framework and a coil wound around the non-magnetic coil framework, wherein the magnetic iron core is suspended in a center hole of the non-magnetic coil framework, one end of the magnetic iron core is connected to the measuring rod; the shell is wrapped outside the non-magnetic coil framework and the coil, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                     Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/10/22